Calhoon, J.,
delivered the following concurring opinion.
The courts have always had such consideration for the legislature that they have uniformly declined to hold an enacted statute unconstitutional unless it was violative of the organic law, state or federal, beyond a reasonable doubt. It is universally recognized that a state legislature has all power not withheld from it expressly or by necessary implication. In this it differs, of course, from the federal congress, which has no power whatever except what is delegated to it expressly or by necessary implication.
Without section 137 of our state constitution, the legislative power to establish depositories of public moneys is unquestionable. In my opinion there is nothing in that section forbidding it in direct terms, or which is inconsistent with it. Manifestly, to my mind, this act cannot be considered as unconstitutional beyond reasonable doubt. Legislative action is presumably valid, and should be so held, unless it be plainly in conflict with some provision of the organic law. The’ act under consideration is not, in my view, so in conflict. Courts should not undertake *713to set limits to legislative power without clear constitutional authority. If the organic law be not explicit, “it ought not to be so construed by the courts as to cripple the government,” as has been said by this court, or to annul the acts of the immediate representatives of the peopl